Citation Nr: 0903601	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-21 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected right knee disability on the basis 
of instability and recurrent subluxation.  



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran served in the Reserve and performed active duty 
from February 2003 to January 2004.  He had other active 
service from April 2000 to August 2000 and from October 2001 
to September 2002.  

This matter initially came before the Board of Veterans' 
Appeals on appeal from a March 2006 RO rating decision that 
granted service connection for a right knee disability and 
assigned a 10 percent rating, effective on January 8, 2004.  

In a June 2006 decision, the RO assigned a temporary total 
rating for the right knee disability effective on January 25, 
2006 through February 2006, under the provisions of 38 C.F.R. 
§ 4.30.  

In the June 2006 decision, the RO also granted service 
connection for traumatic arthritis of the right knee and 
assigned a separate rating of 10 percent, effective on 
September 14, 2005.  

In May 2008, the Board remanded the issue on appeal to the RO 
for additional evidentiary development.  

The Board notes that the veteran appeared to raise a claim of 
secondary service connection for right knee scars in his June 
2006 Substantive Appeal.  Since the issue has not been 
developed or certified for appellate consideration, it is 
referred to the RO.  

As the claim before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized the issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service 
connected).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected right knee ligament and cartilage 
injury is shown to have been manifested by a disability 
picture that more nearly approximated that of severe 
instability or recurrent subluxation requiring surgical 
repair and reconstruction in January 2006.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
30 percent for the service-connected right knee disability on 
the basis of ligament and cartilage damage have been met. 38 
U.S.C.A. §§ 1155, 5107, (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 
5003, 5010, 5256-5263 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
veteran of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
veteran what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a veteran in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The issue on appeal is a "downstream" issue in which the RO's 
correspondence to the veteran prior to the rating decision on 
appeal addressed the elements for establishing entitlement to 
service connection, but not the elements for increased rating 
for a service-connected disability.  

However, in a June 2008 letter, the RO advised the veteran 
that to establish entitlement to increased rating for a 
service-connected disability the evidence must show that the 
condition has become worse.  The veteran had ample 
opportunity to respond prior to the September 2008 
Supplemental Statement of the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim on appeal, and has been afforded ample 
opportunity to submit such information and evidence.  

The June 2008 letter also informed the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records from non-Federal agencies and entities if 
authorized by the veteran to do so.  

Accordingly, the Board further finds that the June 2008  RO 
letter cited above satisfies the statutory and regulatory 
requirement that VA notify a veteran what evidence, if any, 
will be obtained by the veteran, and what evidence, if any, 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the veteran has been afforded 
ample opportunity to submit such information and evidence. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See id.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the veteran.  See id.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran until after the rating decision on 
appeal. This is logical since the issue of initial evaluation 
of the service-connected right knee disability arose after 
the issuance of the rating decision.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated in the September 2008 SSOC, after such notice 
was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the SSOC.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, did 
the veteran inform the RO of the existence of any evidence-
in addition to that noted below-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formulae for all possible schedular ratings for an 
applicable rating criteria.  The RO notified the veteran of 
all applicable rating formulae in the September 2008 SSOC, 
which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in a March 2006 RO letter.  

In the recent case of Vazquez-Florez v. Peake, 22 Vet. App. 
120 (2008) the Court addressed additional notice requirements 
in claims for increased rating.  However, VA's Office of 
General Counsel holds the position that Vazquez-Florez does 
not apply to initial rating situations because VA's notice 
obligations under the VCAA are fully satisfied once service 
connection has been granted.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  The veteran has not identified and the file does 
not otherwise indicate that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained.  

During the course of the appeal, the veteran was scheduled 
for a VA examination in August 2008, to evaluate the severity 
of the service-connected right knee disability.  The veteran 
failed to report to the examination and the evidence of 
record does not indicate that the veteran had good cause for 
the failure to undergo examination as scheduled.  

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655(b). 
Further, failure to report for examination or submit evidence 
may be considered as abandonment of a claim. Morris v. 
Derwinski, 1 Vet. App. 260 (1991)  

To avoid prejudice to the veteran, the Board will review the 
claim for increased rating based on the evidence of record.  
However, the Board finds that remand for a new examination is 
not required at this point.  See 38 C.F.R. § 3. 159(c)(4).  

Finally, the veteran was advised of his entitlement to a 
hearing before the Board in support of his claim, but he has 
not requested such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
distinguished appeals involving a veteran's disagreement with 
the initial rating assigned at the time a disability is 
service-connected.  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required. See id. at 126-27.  

Moreover, the Board notes, the Court recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection.  The Board's adjudication of 
this claim accordingly satisfies the requirements of Hart.  

Further, in reviewing a claim for a higher rating, VA must 
consider all potential applications of Title 38 C.F.R., 
whether or not raised by the veteran.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  

Then, based on the facts of the particular case, VA must 
determine which Diagnostic Code(s) is most appropriate for 
application in the veteran's case and provide an explanation 
for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995);  Butts v. Brown, 5 Vet. App. 532, 538 (1993).   

Disabilities of the knee are rated under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 to 5263.  

The medical evidence in this case does not show ankylosis, 
dislocated semilunar cartilage, removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.  Therefore, DCs 5256, 5258, 5259, 5262, and 5263 
are not for application.  

Under DC 5257, other impairment of the knee, slight recurrent 
subluxation or lateral instability of the knee is rated 10 
percent disabling; moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and 
severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  

The terms "slight," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

Under, DC 5260, limitation of flexion of the leg, and DC 
5261, limitation of extension of the leg, a rating of 10 
percent may be assigned for flexion limited to 45 degrees and 
for extension limited to 10 degrees; a rating of 20 percent 
may be assigned for flexion limited to 30 degrees and for 
extension limited to 15 degrees; a rating of 30 percent may 
be assigned for flexion limited to 15 degrees and for 
extension limited to 20 degrees; a rating of 40 percent may 
be assigned for extension limited to 30 degrees; a rating of 
50 percent may be assigned for extension limited to 45 
degrees.  

Under the VA rating schedule, normal range of motion of the 
knee is flexion to 140 degrees and extension to 0 degrees. 38 
C.F.R. § 4.71a, Plate II.  

Importantly, a veteran can have separate ratings for 
limitation of extension and limitation of flexion. See 
VAOPGCPREC 9-2004.  

Also, a veteran can have separate ratings for limitation of 
motion under DC 5260 (limitation of flexion) and/or 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under DC 5257.  

Finally, as noted, when evaluating musculoskeletal 
disabilities VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated in the relevant 
rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59. See also 
DeLuca, 8 Vet. App. 202; Johnson, 9 Vet. App. 7.  

The Board also notes that, where medical evidence shows that 
the veteran has arthritis, and where the diagnostic code 
applicable to the disability is not based on limitation of 
motion, a separate rating may be assigned if there is 
additional disability due to limitation of motion. VAOPGCPREC 
23-97 (July 1, 1997); see also Hicks v. West, 8 Vet. App. 417 
(1995).  

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion. 
VAOPGCPREC 09-98 (August 14, 1998) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991)).  

In this case, the veteran is separately rated for traumatic 
arthritis of the right knee.  Therefore, the requirement of 
Lichtenfels is satisfied.  

The medical evidence of record for the period of the appeal 
includes the reports referable to the veteran's medical 
treatment in service, the reports of subsequent VA 
examinations and VA treatment records.  

A service treatment record dated in November 2003 and 
completed in Iraq shows that the veteran voiced complaints 
that his right knee was very unstable when he put weight on 
it.  The knee was noted to crack and pop a lot and to swell 
up on running.  

In February 2005, the veteran underwent a VA examination.  
The examiner reviewed the veteran's relevant medical history 
and current complaints.  

The veteran reported having occasional right knee weakness 
and pain occurring three to four times per week.  Climbing 
stairs did not cause significantly increased pain, but 
driving long distances, standing more than two hours or 
walking more than one mile caused pain, stiffness and edema.  
Performing activities of daily living did not cause pain.  

The veteran did report having edema every one or two months 
after aggravating the knee and subluxation one time per week.  

The veteran denied locking, flare-ups, using ice or heat, 
physical therapy or surgery.   He had significant popping and 
cracking on the range of motion, and reported using a brace 
when running or playing sports.  He also claimed subluxation 
approximately once per week.  

On examination, the examiner found no swelling, obvious 
deformity or redness of the right knee.  The range of motion 
was from 0 to 120 and from 120 to 0, absent 20 degrees of 
full flexion.  

There was no significant pain, weakness, decreased endurance 
or easy fatigability on repetitive motion.  Lachman's and 
anterior and posterior drawer tests were negative; McMurray's 
was mild positive.  

The VA examiner also noted good stability of the patella 
medially and laterally with weightbearing and 
nonweightbearing.  The VA examiner diagnosed right knee pain, 
most likely chondromalacia.  

A February 2005 right knee X-ray study showed no evidence of 
fracture, dislocation, arthritis, effusion or loose body, or 
lytic or blastic lesion.  

In September 2005, when seen by VA, the veteran complained of 
right knee pain and discomfort.  He was noted some mild 
effusion of the right knee and a "positive anterior drawer 
suggestive of ACL tear."  

An October 2005 magnetic resonance imaging scan (MRI) of the 
right knee showed degenerative changes, deformity of medial 
meniscus and ligament changes.  The veteran reported having 
continual pain and swelling of the right knee and a limited 
range of motion due to guarding.  

A late December 2005 VA examination showed 0 to 135 degrees 
of motion, and minimal effusion.  There was no joint line 
tenderness, a  positive anterior drawer, positive pivot shift 
and no instability to varus or valgus testing.  

In an earlier December 2005 examination, the veteran reported 
having problems running his landscaping business due to the 
knee instability.  An assessment in September 2005 showed 
similar symptoms.  

The veteran's VA treatment records show that he underwent 
surgery for a right anterior cruciate ligament (ACL) 
reconstruction and a partial medical meniscectomy in January 
2006.  

In February 2006, the veteran underwent a follow-up 
examination.  The examination showed no effusion, and the 
veteran was nontender to passive motion of the knee.  The 
veteran was also advised to wear his knee brace.  The 
assessment was that of stable, status-post right ACL 
reconstruction. 

The veteran has claimed continued instability and pain 
following the January 2006 reconstructive surgery, but did 
not appear for a VA examination scheduled in August 2008.  

Based on the foregoing, the Board finds that an increased, 
initial evaluation of 30 percent for the service-connected 
right knee disability on the basis of instability and 
recurrent subluxation is for application in this case.  

The evidence shows that the veteran experienced right knee 
pain, swelling, instability and episodes of subluxation after 
sustaining an injury during his period of service in Iraq.  
He had related complaints when evaluated by VA.  An operative 
procedure was performed in January 2006 for reconstruction of 
a complete tear of the anterior cruciate ligament and repair 
of a partial tear of the medical meniscus.  

In viewing the record in its entirety, the Board finds that 
the service-connected right knee internal derangement 
including a complete tear of the anterior cruciate ligament 
was productive of a disability picture that more closely 
resemble that of severe lateral instability or recurrent 
subluxation since his discharge from service.  

In conclusion, based on a careful review of the evidence, the 
Board finds that the criteria for a rating of 30 percent 
under the provisions of Diagnostic Code 5257 were met 
beginning on January 8, 2004.   

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment. 38 C.F.R. § 
3.321(a), (b) (2007).  

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided. 38 C.F.R. § 3.321(b).  
The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination. See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 
111, 115 (Vet.App. 2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, the level of severity and 
symptomatology of the veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability. Id.   

If the rating criteria reasonably describe the disability 
level and symptomatology, the veteran's disability picture is 
contemplated by the rating schedule.  Therefore, the assigned 
schedular evaluation is adequate and no referral is required.  
Id.

If the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors, the final 
step requires that the case be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination of whether the 
veteran's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  

Therefore, the Board is not required to remand the veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  



ORDER

An increased, initial rating of 30 percent for the service-
connected right knee disability on the basis of lateral 
instability or recurrent subluxation is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


